Name: Commission Regulation (EEC) No 3372/90 of 23 November 1990 amending Regulation (EEC) No 643/86 laying down detailed rules for the application of the supplementary trade mechanism to the live plants and floriculture products imported into Portugal concerning the target ceilings for ornamental plants for 1990
 Type: Regulation
 Subject Matter: trade policy;  agricultural activity;  Europe
 Date Published: nan

 24. 11 . 90 Official Journal of the European Communities No L 326/41 COMMISSION REGULATION (EEC) No 3372/90 of 23 November 1990 amending Regulation (EEC) No 643/86 laying down detailed rules for the application of the supplementary trade mechanism to the live plants and floriculture products imported into Portugal concerning the target ceilings for ornamental plants for 1990 THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Article 1 Having regard to the Act of Accession of Spain and Portugal, and in particular Article 252 (3) thereof, In the Annex to Regulation (EEC) No 643/86, under the target ceiling for ornamental plants falling with CN codes 0602 99 91 and 0602 99 99, *1 089,00 tonnes' is hereby replaced by '1 200,00 tonnes' and '524,00 tonnes' by '635,00 tonnes'. Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the appli ­ cation of the supplementary mechanism applicable to trade ('), as last amended by Regulation (EEC) No 3296/88 (2), and in particular Article 7 thereof, Article 2 1 . For the period 1 to 31 December 1990 STM licences for ornamental plants as referred to in Article 1 shall be issued up to a maximum 111,00 tonnes. whereas Commission Regulation (EEC) No 643/86 (3), as last amended by Regulation (EEC) No 111 3/90 (4), lays down detailed rules for the application of the supplemen ­ tary trade mechanism to certain live plants and floricul ­ tural products imported into Portugal and in particular the Annex thereto fixes the target ceiling, as provided for in Article 251 ( 1 ) of the Act of Accession, applicable to imports or ornamental plants into Portugal from the other Member States of the Community for the year 1990 ; 2. Applications for STM licences shall be lodged on 26 and 27 November 1990 . Member States shall notify the Commission by 28 November 1990 at the latest of the quantities in licence applications. If the quantities in STM licence applications exceed the quantities set out in paragraph 1 , the Commission shall fix a single percentage reduction in quantities applied for. Whereas the abovementioned target ceiling has been reached ; whereas by Regulation (EEC) No 3249/90 (*), the Commission suspended, under the interim protective measures, the issue of STM licences until 30 November 1990 ; Whereas following a further examination of the market situation an increase in the target ceiling may however be contemplated for the current halt-year and the volume of the target ceiling for the year be conse ­ quently adapted ; 3. STM licences, applications for which have been notified to the Commission, shall be issued on the fifth working day following the deadline laid down for lodging applications . Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Live Plants, Article 3 (') OJ No L 55, 1 . 3 . 1986, p. 106 . (2) OJ No L 293, 27. 10 . 1988, p. 7. 0 OJ No L 60, 1 . 3 . 1986, p. 39. 0 OJ No L 111 , 1 . 5. 1990, p. 85. This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.0 OJ No L 311 , 10 . 11 . 1990, p. 21 24. 11 . 90No L 326/42 Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 November 1990 . For the Commission Ray MAC SHARRY Member of the Commission